Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 09/28/2022 has been made of record and entered.  No amendment has been made to the claims or specification.
	Claims 1-14 were previously presented in this application for examination.
	Claims 1-14 are currently pending in this application and under consideration.

Response to the Terminal Disclaimer (T.D.)
2.	The terminal disclaimer filed on 09/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/678,078; 17/093,849; and 17/018,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 & 12 recite the limitation "a film thickness of a catalyst-supporting film formed of the catalyst particles and supported on the carrier…" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	There is no limitation regarding “the catalyst-supporting film formed of the catalyst particles and supported on the carrier” in claim 1.  The instant claim 1 only recites “the supported catalyst comprising: a carrier; and catalyst particles supported on the carrier”.
 	*Examiner inadvertently left out claim 12 in the last office action.  Since it contains the same limitation as in claim 5, claim 12 should had been included in this rejection as well.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	As concerned with claims 1-4 & 6-7, the prior art does not appear to disclose or fairly suggest a supported catalyst comprising: a carrier; and catalyst particle supported on the carrier, wherein the catalyst particles contain a perovskite-type composite oxide represented by AxByMzOw, wherein the A contains at least one selected from Ba and Sr, the B contains Zr, the M is at least one selected from Mn, Co, Ni, and Fe, y + z = 1, x > 1 and z , 0.4, and w is a positive value that satisfies electrical neutrality, and the supported catalyst has an organic substance decomposition rate of greater than 0.97 after subjected to a heat treatment at a temperature of 950oC for 48 hours when the organic substance decomposition rate before the heat treatment is regarded as 1, and an amount of the catalyst particles peeled off is less than 1 wt% with respect to an initial amount of the catalyst particle before being ultrasonicated when the supported catalyst is ultrasonicated in water at 28 kHz and 220 W for 15 minutes  (as recited in the instant claim 1).
	As concerned with claims 8-11 & 13-14, the prior art does not appear to disclose or fairly suggest an organic substance decomposing apparatus comprising the supported catalyst as set forth in claim 1.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.

Response to Applicants’ Arguments
5.	The remarks filed on 09/28/2022 have been reviewed and considered, and the argument regarding the 112 (second paragraph) is maintained for the reason as set forth in section 3 of this office action.
	The Terminal Disclaimer as filed appears overcome the ODP rejection(s) made in the last office action, thus they have been withdrawn.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
8.	Claims 1-14 are pending.  Claims 1-4, 6-11, & 13-14 are allowed.  Claims 5 & 12 are rejected.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 20, 2022